DAY, J.
Where a party seeks a new trial after term, upon the ground of false testimony on the part of the successful party or any witness in his behalf, pursuant to paragraph 10 of Section 11631, General Code, the record must affirmatively show that ordinary prudence could not have anticipated or guarded against such false testimony and that the guilty party has been convicted; if newly discovered evidence, niaaterial for the party applying is urged as a ground for a new trial, it must be shown that such newly discovered evidence could not with reasonable diligence have been known and produced at the trial. In an absence of such showing, a new trial should be denied.
Judgment affirmed.
Marshall, CJ., Jones, Matthias, Allen, Kinkade and Robinson, JJ., concur.